Exhibit 10.15

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made as of the 22nd day of
December, 2008 by and between RUSSELL GOLDSMITH (“Goldsmith”), on the one hand,
and CITY NATIONAL BANK, a National Bank (“CNB”), and CITY NATIONAL CORPORATION
(“Parent Corporation”), on the other hand and supersedes the Employment
Agreement dated as of June 30, 2006 by and between Goldsmith, CNB and Parent
Corporation.

 

1.                                       Employment.  CNB and Parent Corporation
(collectively the “Employer”) hereby employ Goldsmith, and Goldsmith hereby
accepts employment, under the terms and conditions hereafter set forth.

 

2.                                       Duties.  Goldsmith shall be employed as
the Chairman of the Board of Directors and Chief Executive Officer of CNB and
Chief Executive Officer and President of the Parent Corporation and his powers
and duties shall be consistent with such offices and positions.  As Chief
Executive Officer of Employer, Goldsmith shall supervise, control and be
responsible for all aspects of the business and affairs of Employer and its
subsidiaries.

 

3.                                       Place of Service.  Substantially all of
Goldsmith’s duties shall be performed in Los Angeles and Beverly Hills,
California, and unless mutually agreed upon by Goldsmith and Employer, Goldsmith
shall be headquartered in Beverly Hills, California.

 

4.                                       Term.  Subject to the provisions for
termination as hereinafter provided, the term of this Agreement shall commence
as of December 22, 2008 (the “Start Date”) and shall terminate July 15, 2010.

 

5.                                       Annual Base Compensation.  Employer
shall pay Goldsmith as annual base compensation (the “Annual Base
Compensation”), payable in equal semimonthly payments, the sum of Nine Hundred
Seventy-Eight Thousand Five Hundred Twenty-Eight Dollars ($978,528) during the
term of this Agreement.

 

6.                                       Bonus Compensation.

 

(a)                                  Goldsmith shall participate in the Parent
Corporation’s Amended and Restated 1999 Variable Bonus Plan and/or any other
cash bonus or incentive compensation plan of Employer established for corporate
executive officers of Employer, including corporate officers who are members of
the Executive Committee and the Strategy and Planning Committee, in each case as
determined by the Compensation, Nominating and Governance Committee of the
Parent Corporation (or, in the absence of a Compensation, Nominating and
Governance Committee, the Board of Directors or another committee of directors
designated by the Board of Directors as responsible for matters relating to
executive compensation) (such body, whether a committee or the entire board, is
hereinafter referred to as the “Committee”).  The aggregate amount of annual
bonus or incentive compensation (the “Annual Bonus”) paid to Goldsmith pursuant
to all such bonus plans for any year (including the fiscal year ending
December 31, 2006 and the fiscal year during which his employment is terminated)
shall not be less than the Target Bonus Amount for that fiscal year if plan
goals for the year are achieved, scaled up ratably to two hundred percent (200%)
of the Target Bonus Amount for such fiscal year if one hundred thirty percent
(130%) of

 

--------------------------------------------------------------------------------


 

plan goals are achieved and scaled down ratably to thirty-five percent (35%) of
the Target Bonus Amount for such fiscal year if eighty five percent (85%) of
plan goals are achieved.

 

(b)                                 For each fiscal year during the term of this
Agreement, the “Target Bonus Amount” shall be equal to the product of the Target
Bonus Percentage for that fiscal year and Goldsmith’s Annual Base Compensation
as of December 31 of the year for which the bonus is being paid, as calculated
below.  The “Target Bonus Percentage” for each such fiscal year shall be as
specified below:

 

Fiscal year ended
December 31,

 

Target Bonus
Percentage

 

Target Bonus
Amount

 

2006

 

125

%

$

1,223,160.00

 

2007

 

137

%

1,340,583.36

 

2008

 

143

%

1,399,295.04

 

2009

 

149

%

1,458,006.72

 

2010

 

155

%

1,516,718.40

 

 

(c)                                  In determining the Annual Bonus payable to
Goldsmith for any year in which he was not employed by Employer for the entire
year, the Annual Bonus for the portion of such fiscal year preceding the
termination of his employment shall be an amount equal to (i) the amount which
the Annual Bonus would have been had the plan goals achieved through the month
ending immediately following the date of termination of his employment been the
plan goals for the entire fiscal year, the fiscal year had ended at the end of
such month and Goldsmith’s Annual Base Compensation had been the Annual Base
Compensation payable to him as of the following December 31 had his employment
continued through the following December 31, (ii) multiplied by a fraction, the
numerator of which is the number of months in the fiscal year through the end of
the month immediately following the date of termination of Goldsmith’s
employment and the denominator of which is 12.

 

(d)                                 Unless Goldsmith elects to defer receipt
thereof, each Annual Bonus shall be paid no later than March 15 of the fiscal
year following the fiscal year for which the bonus is being paid; provided,
however, that if the employment of Goldsmith is terminated prior to the end of
the fiscal year for which the bonus is being paid, the Annual Bonus for the
partial year preceding the termination of his employment shall be paid no later
than March 15 following the termination of his employment and any amounts
payable under any subparagraphs of Paragraph 10 as an Annual Bonus applicable to
any portion of a fiscal year of less than twelve months shall be paid no later
than March 15 following the end of the period for which such amount is payable.

 

7.                                       Stock Awards.

 

(a)                                  Annual Stock Awards.  In each fiscal year
beginning in 2007 and continuing during the employment term, upon the earlier to
occur of (i) the date the Employer generally grants annual stock awards to other
corporate officers who are members of the Employer’s Executive Committee and
Strategy and Planning Committee, and (ii) March 15, the Employer granted or
shall grant to Goldsmith an annual stock award (an “Annual Stock Award”) having
an aggregate Deemed Value, on the grant date, of $2,410,000 for March 2007 and
of $2,350,000 for each March thereafter during the term of this Agreement. 
One-half of the Deemed Value of each

 

2

--------------------------------------------------------------------------------


 

Annual Stock Award shall be payable in the form of non-qualified stock options
and the other half shall be payable in the form of restricted stock or
restricted stock units, as determined by the Committee on each grant date in
accordance with this Agreement.

 

(b)                                 Performance Stock Options.

 

(i)                                     On July 14, 2006, the Employer granted
to Goldsmith non-qualified stock options with a Deemed Value of $500,000 (the
“Initial Options”), and no later than July 31 of each subsequent fiscal year
during the term of this Agreement, beginning in July 2007, if the Parent
Corporation’s TSR for the three years ending on the immediately preceding
June 30 is sufficient to place Parent Corporation in at least the twenty-fifth
(25th) percentile of Peer Banks ranked by TSR, the Employer granted or shall
grant to Goldsmith stock options having the Deemed Value corresponding to the
Parent Corporation’s TSR percentile for each fiscal year specified below:

 

Three year period
Ended June 30,

 

TSR
Percentile

 

Deemed Value

 

2007

 

Below 25

 

$

0

 

 

 

25 to below 50

 

250,000

 

 

 

50 to below 75

 

500,000

 

 

 

75 to below 90

 

750,000

 

 

 

90 and above

 

900,000

 

2008

 

Below 25

 

$

0

 

 

 

25 to below 50

 

300,000

 

 

 

50 to below 75

 

600,000

 

 

 

75 to below 90

 

850,000

 

 

 

90 and above

 

1,000,000

 

2009

 

Below 25

 

$

0

 

 

 

25 to below 50

 

350,000

 

 

 

50 to below 75

 

700,000

 

 

 

75 to below 90

 

950,000

 

 

 

90 and above

 

1,100,000

 

 

3

--------------------------------------------------------------------------------


 

Three year period
Ended June 30,

 

TSR
Percentile

 

Deemed Value

 

2010

 

Below 25

 

$

0

 

 

 

25 to below 50

 

400,000

 

 

 

50 to below 75

 

800,000

 

 

 

75 to below 90

 

1,050,000

 

 

 

90 and above

 

1,200,000

 

 

(ii)                                  “Peer Banks” means, for each three year
measurement period, the component companies included in the SNL Mid Cap Bank
Index during the entire measurement period, or if the SNL Mid Cap Bank Index is
no longer maintained or is no longer appropriate, in the reasonable judgment of
the Committee, the Peer Banks shall instead be the companies included in any
other reasonably comparable index prepared by a third party or the Committee of
publicly-traded financial companies with market capitalizations in the $1.0
billion to $5.0 billion range, or such other range of market capitalizations
such that Employer falls between the 25th and 75th percentile in terms of size
of market capitalization.

 

(iii)                               “Performance Stock Options” means stock
options granted pursuant to this subparagraph 7(b).

 

(iv)                              “TSR” shall be determined for a company,
including the Parent Corporation and each of the Peer Banks, as follows:

 

(Price End – Price Begin) + Dividends
Price Begin

 

with “Price Begin” equal to the company’s closing price per share of common
stock on its principal exchange or trading market on the first trading day in
the three year measurement period (adjusted to give effect to stock splits and
stock dividends during the measurement period), “Price End” equal to the
company’s closing price per share of common stock on its principal exchange or
trading market on the final trading day in the three year measurement period,
and “Dividends” equal to the aggregate cash dividend per share of common stock
paid during the three year measurement period.

 

(c)                                  Valuation Methodologies.  As used herein,
the “Deemed Value” of any stock options shall be as determined by the Committee
on the grant date in accordance with the City National Valuation Methodology for
Option Awards in effect on such grant date and the “Deemed Value” of any
restricted stock or restricted stock unit award shall be the Fair Market Value
(as defined in the Current Plan) of the Parent Corporation’s common stock, $1.00
par value per share, on the grant date.  The City National Valuation Methodology
for Option Awards in effect as of the date hereof is attached hereto as Appendix
B.  The City National Valuation Methodology for Option Awards may be changed
from time to time by the Committee, in its sole discretion, provided that no
such change will apply to stock options granted to Goldsmith unless such change
generally applies to stock options granted to other corporate officers who are
members of the Employer’s Executive Committee and Strategy and Planning
Committee.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Stock Option Terms.  Stock options included
in an Annual Stock Award or Performance Stock Options shall be issued in
accordance with the terms of this Agreement and the Parent Corporation’s Amended
and Restated 2002 Omnibus Plan, as amended, or such other stock plan of the
Parent Corporation as may then be in effect and pursuant to which Goldsmith is
then eligible to receive stock awards (such plan being the “Current Plan”),
shall, subject to the other terms of this Agreement:

 

(i)                                     vest twenty-five percent (25%) each
year, commencing on the first anniversary of the grant; provided that the
Initial Options shall vest twenty-five percent (25%) each July 14, commencing on
July 14, 2007;

 

(ii)                                  have an exercise price equal to the Fair
Market Value (as defined in the Current Plan) on the grant date;

 

(iii)                               be non-qualified stock options;

 

(iv)                              not be entitled to any Dividend Equivalents
(as defined in the Current Plan); and

 

(v)                                 expire ten (10) years following the grant
date, and

 

shall otherwise be issued on terms and conditions consistent with stock options
then being issued by the Committee to other corporate officers who are members
of Employer’s Executive Committee and Strategy and Planning Committee.

 

All stock options which are granted to Goldsmith on or after July 24, 2002, and
which are vested at the time of termination of Goldsmith’s employment with the
Employer, will remain outstanding until the expiration of their terms, (i) if
Goldsmith’s employment is terminated (A) on account of retirement after
Goldsmith has attained age sixty-two (62), (B) pursuant to subparagraphs
10(b) (without good cause), 10(c) (disability) or 10(d) (death) hereof, or
(C) pursuant to Sections 5(a) and 6(b) and (c) (death or disability), 5(c) and
6(a) (Good Reason), or 6(a) (without Cause) of the Amended Employment Agreement
(as defined in subparagraph 10(e)) after a Change of Control (as defined in
Section 2 of the Amended Employment Agreement); or (ii) upon the occurrence of a
Change of Control Event as defined in the Current Plan, subject in the case of
this clause (ii) to any provisions of the Current Plan and its stock option
agreements regarding acceleration or termination of stock options upon a Change
of Control Event.

 

All stock options which are granted to Goldsmith and are not vested at the time
of termination of Goldsmith’s employment with the Employer will expire upon
termination of Goldsmith’s employment except:  (1) any stock options included
the Initial Awards (as defined in subparagraph 7(f)) will vest on the terms
specified in subparagraph 7(f), and (2) all other stock options shall
immediately vest on the terms specified in Goldsmith’s stock option award
agreements and the Current Plan, as each may be amended and revised from time to
time on terms consistent with other stock options then being issued by the
Committee to other corporate officers who are members of Employer’s Executive
Committee and Strategy and Planning Committee.  As of the date hereof, such
terms would permit immediate vesting only on the earlier of (i) the occurrence
of a Change of Control Event (as such term is defined in the Current

 

5

--------------------------------------------------------------------------------


 

Plan) subject in the case of this clause (i) to any provisions of the Current
Plan and its stock option agreements regarding acceleration or termination of
stock options upon a Change of Control Event, or (ii) the date Goldsmith’s
employment is terminated by reason of subparagraphs 10(c) (disability) or
10(d) (death).  Further, stock option grants made prior to the date hereof which
have not vested at the time of Goldsmith’s retirement at age sixty-two (62) will
immediately vest in full upon Goldsmith’s retirement at age sixty-two (62).  All
stock option grants after the date hereof that are not vested at the time of
termination due to retirement at age sixty-two (62) will expire.

 

(e)                                  Restricted Stock Terms.  Restricted stock
and restricted stock unit awards included in an Annual Stock Award shall be
issued in accordance with the terms of this Agreement and the Current Plan,
shall:

 

(i)                                     be subject to forfeiture restrictions
that lapse twenty-five percent (25%) each year, commencing on the second
anniversary of the grant;

 

(ii)                                  be in the form of Restricted Stock Awards
or restricted stock units treated as “Share Awards” (each within the meaning of
the Current Plan), at the discretion of the Committee; and

 

(iii)                               if restricted stock, be entitled to Dividend
Equivalents (as defined in the Current Plan) or if restricted stock units, be
entitled to dividend equivalent units, and

 

shall otherwise be issued on terms and conditions consistent with restricted
stock and restricted stock unit awards then being issued by the Committee to
other corporate officers who are members of Employer’s Executive Committee and
Strategy and Planning Committee.

 

Upon the termination of Goldsmith’s employment with Employer, all restricted
stock and restricted stock units granted to Goldsmith for which forfeiture
restrictions have not yet lapsed will, for no consideration, be forfeited to the
Parent Corporation, except:  (1) any forfeiture restrictions on shares of
restricted stock or restricted stock units included the Initial Awards (as
defined in subparagraph 7(f)) will lapse on the terms specified in subparagraph
7(f), and (2) forfeiture restrictions on all other shares of restricted stock
and all other restricted stock units shall immediately lapse on the terms
specified in Goldsmith’s restricted stock award and restricted stock unit award
agreements and the Current Plan, as each may be amended and revised from time to
time on terms consistent with other shares of restricted stock and restricted
stock units then being issued by the Committee to other corporate officers who
are members of Employer’s Executive Committee and Strategy and Planning
Committee.  As of the date hereof, such terms would permit the immediate lapse
of forfeiture restrictions only on the earlier of (i) subject to the discretion
of the Committee, the occurrence of a Change of Control Event (as such term is
defined in the Current Plan), or (ii) the date Goldsmith’s employment is
terminated by reason of subparagraphs 10(c) (disability) or 10(d) (death). 
Further, grants of restricted stock and restricted stock units made prior to the
date hereof for which forfeiture restrictions have not yet lapsed at the time of
Goldsmith’s retirement at age sixty-two (62) will immediately lapse upon
retirement after Goldsmith has attained age sixty-two (62); provided, however,
that with respect to any such restricted stock units that constitute a “deferred
compensation plan” within the meaning of Section 409A of the Code, the
settlement of such restricted stock units shall be

 

6

--------------------------------------------------------------------------------


 

delayed until the earlier of (A) the first day of the seventh month following
the termination of Goldsmith’s employment if Goldsmith is a “specified employee”
within the meaning of Section 409A of the Code and (C) Goldsmith’s death.  All
grants of restricted stock and restricted stock units after the date hereof for
which forfeiture restrictions have not yet lapsed at the time of termination due
to retirement at age sixty-two (62) will, for no consideration, be forfeited to
the Parent Corporation.

 

(f)                                    Vesting of Initial Awards.

 

(i)                                     “Initial Awards” means the Initial
Options and those other Annual Stock Awards and Performance Stock Options
awarded to Goldsmith from June 30, 3006 until the aggregate Deemed Value of all
such Initial Options, Annual Stock Awards and Performance Stock Options, at the
time each is granted, equals $4,200,000.  Initial Awards shall not include any
Annual Stock Awards or Performance Stock Options, or other stock options, shares
of restricted stock and restricted stock units, awarded to Goldsmith either
before the date of this Agreement (other than the Initial Options) or after the
Deemed Value of the Annual Stock Awards and Performance Stock Options, at the
time each is granted, equals $4,200,000.

 

(ii)                                  All Initial Awards which, at the time of
termination of Goldsmith’s employment with the Employer, are not vested or for
which forfeiture restrictions have not lapsed, shall immediately vest, and
forfeiture restrictions shall immediately lapse, (A) if Goldsmith’s employment
is terminated (I) on account of retirement after Goldsmith has attained age
sixty-two (62), (II) pursuant to subparagraphs 10(b) (without good cause or by
Goldsmith for good reason), 10(c) (disability) or 10(d) (death) hereof, or
(III) pursuant to Sections 5(a) and 6(b) and (c) (death or disability), 5(c) and
6(a) (Good Reason), or 6(a) (without Cause) of the Amended Employment Agreement
(as defined in subparagraph 10(e)) after a Change of Control (as defined in
Section 2 of the Amended Employment Agreement); or (B) upon the occurrence of a
Change of Control Event as defined in the Current Plan, subject in the case of
this clause (B) to any provisions of the Current Plan and its stock option
agreements regarding acceleration or termination of stock options upon a Change
of Control Event.

 

8.                                       Fringe Benefits and Reimbursement of
Expenses.  Employer shall provide Goldsmith with such medical and other health,
dental, accidental life and disability insurance, and he shall be entitled to
all employee and fringe benefits and reimbursement of expenses and to
participate in all benefit plans (including stock plans) as are consistent with
his position and duties and those previously provided to the Chief Executive
Officer of Employer; provided, however, that future stock awards and stock
option grants to Goldsmith shall be on the terms specified in Paragraph 7 of
this Agreement.  Goldsmith shall also be entitled to receive a supplemental
retirement benefit as set forth in Appendix A to this Agreement.

 

9.                                       Extent of Service.  Goldsmith shall
devote his time, attention and energies to the business of Employer and shall
not, during the term of this Agreement, be engaged in any other activity which
will materially interfere with the performance of his duties hereunder.  Time
expended by Goldsmith on philanthropic activities, as a general partner of
Sunbar Properties, as a passive investor in real estate ventures and other
investments, or in managing the existing properties of

 

7

--------------------------------------------------------------------------------


 

Goldsmith Entertainment Corporation shall be deemed not to interfere with the
performance of his duties hereunder.

 

10.                                 Termination of Employment.

 

(a)                                  Termination by Employer for Good Cause. 
Employer may terminate the employment of Goldsmith for “good cause” by written
notice to Goldsmith.  For purposes of this Agreement, “good cause” shall mean
only (i) conviction of a crime directly related to his employment hereunder,
(ii) conviction of a felony involving moral turpitude, (iii) willful and gross
mismanagement of the business and affairs of Employer, or (iv) willful and
material breach of any material provision of this Agreement.  In the event the
employment of Goldsmith is terminated pursuant to this subparagraph 10(a),
Employer shall have no further liability to Goldsmith other than for
compensation accrued through the date of termination but not yet paid.

 

In the event Employer contends that it has good cause to terminate Goldsmith
pursuant to clause (iii) or (iv) of the second sentence of this subparagraph
10(a), Employer shall provide Goldsmith with written notice specifying in
reasonable detail the services or matters which it contends Goldsmith has not
been adequately performing, or the material provisions of this Agreement of
which Goldsmith is in violation and the acts constituting such violation, why
Employer has good cause to terminate this Agreement, and what Goldsmith should
do to adequately perform his obligations hereunder.  If within thirty (30) days
of receipt of the notice Goldsmith performs the required services or modifies
his performance to correct the matters complained of, Goldsmith’s breach will be
deemed cured, and Goldsmith’s employment shall not be terminated.  However, if
the nature of the service not performed by Goldsmith or the matters complained
of are such that more than thirty (30) days are reasonably required to perform
the required service or to correct the matters complained of, then his breach
will be deemed cured if he commences to perform such service or to correct such
matters within the thirty (30) day period and thereafter diligently prosecutes
such performance or correction to completion.  If Goldsmith does not perform the
required services or modify his performance to correct the matter complained of
within the thirty (30) day period or the extension thereof, Employer shall have
the right to terminate this Agreement at the end of the thirty (30) day period
or extension thereof.  It is understood that Goldsmith’s performance hereunder
shall not be deemed unsatisfactory solely on the basis of any economic
performance of Employer because this performance will depend in part on a
variety of factors over which Goldsmith has little control.

 

(b)                                 Termination by Employer Without Good Cause
or by Goldsmith for Good Reason.  Employer may terminate the employment of
Goldsmith without “good cause” (as defined in subparagraph 10(a) above) at any
time during the term hereof by giving written notice to Goldsmith specifying
therein the effective date of termination.  Upon such notice being given,
Goldsmith’s stock options, restricted stock and restricted stock units shall be
treated as provided in Paragraph 7.  In the event the employment of Goldsmith is
terminated pursuant to this subparagraph 10(b) without good cause, Employer
shall be obligated to pay to Goldsmith (which shall be in lieu of any other
amounts which would be payable to Goldsmith on account of such termination
pursuant to any separation pay plan or policy of Employer) (i) in a lump sum
within 30 days of the effective date of termination, the Annual Base
Compensation and Annual Bonus he would have been paid had he remained in the
employ of the Employer hereunder, and had the term hereof extended, for a period
of three years from the effective date of termination, provided

 

8

--------------------------------------------------------------------------------


 

that (x) the Annual Bonus for any fiscal year ending after the date of
termination (including the fiscal year during which the termination of
employment occurs and any portion of a fiscal year for which he is entitled to
an Annual Bonus under this subparagraph) shall be computed by multiplying
Goldsmith’s Annual Base Compensation (in case of an Annual Bonus for a partial
year, the amount which the Annual Base Compensation would have been as of the
following December 31 had his employment continued through such December 31) by
(in lieu of percentages of Annual Base Compensation set forth in subparagraphs
6(a) and (b)) the highest percentage of Annual Base Compensation previously used
in determining any prior Annual Bonus paid or payable to Goldsmith, (y) the
Annual Bonus applicable to any portion of a fiscal year of less than twelve
months shall be an amount determined as provided in the preceding subclause
(x) multiplied by a fraction, the numerator of which is the number of months of
the fiscal year with respect to which Goldsmith is entitled to the Annual Bonus
pursuant to this subparagraph (with each partial month being deemed a whole
month) and the denominator of which is 12, and (z) subparagraph 6(c) shall be
disregarded and have no force or effect, and (ii)   service credit in
calculating his supplemental retirement benefit he would have received hereunder
had he remained in the employ of the Employer for such three-year period ,
(iii) in a lump sum within 30 days of the effective date of termination, an
amount equal to the contributions to Goldsmith’s account in the Employer’s
Profit Sharing Plan which Goldsmith would receive if Goldsmith’s employment
continued for three years after the effective date of termination assuming for
this purpose that (A) all such contributions are fully vested, (B) the
Executive’s compensation is Goldsmith’s compensation for the year immediately
preceding the year in which the effective date of termination occurs, and,
(C) the Company’s contribution to the Profit Sharing Plan in each such year is
in an amount equal to the greatest amount contributed by the Company in any of
the three years ending prior to the effective date of termination and (iv) for
three years following the effective date of termination (the “Benefits Period”),
Employer shall provide Goldsmith, his spouse and eligible dependents with
medical, prescription, vision and dental insurance coverage (the “Health Care
Benefits”), life insurance and long-term disability coverage no less favorable
to those which Goldsmith and his spouse and eligible dependents were receiving
immediately prior to the effective date of termination; provided, however, that
the Health Care Benefits shall be provided during the Benefits Period in such a
manner that such benefits are excluded from Goldsmith’s income for federal
income tax purposes.  Notwithstanding the foregoing clause (iii) of the
immediately preceding sentence, if long-term disability insurance coverage is an
employee benefit which Goldsmith would have received had he remained in the
employ of Employer, Employer’s obligation to provide Goldsmith with comparable
long-term disability insurance coverage for such three-year period shall be
subject to Goldsmith being insurable at the effective date of termination of his
employment.  Goldsmith shall have no duty to mitigate damages, and Employer
shall have no right to offset any compensation paid to Goldsmith for services
rendered as an employee of a third party or independent contractor after the
termination of his employment against any amounts which are payable under this
Agreement or the Amended Employment Agreement.

 

If Goldsmith terminates employment at any time within six (6) months after,
without his consent, either (i) he is removed as Chief Executive Officer of
either CNB or Parent Corporation or as Chairman of the Board of Directors of
CNB, or any of these titles is removed from him, (ii) there is any material
reduction in his Annual Base Compensation, (iii) the Employer requires him to be
based at any office other than the corporate headquarters or moves the corporate
headquarters to any location which is more than 35 miles from the location where
it was based

 

9

--------------------------------------------------------------------------------


 

immediately prior thereto, or (iv) there is a Material Breach by Employer (as
defined below), such termination by Goldsmith shall for purposes of this
Agreement be treated in the same manner as a termination by the Employer of his
employment without good cause and shall be deemed to be a termination of
employment pursuant to this subparagraph 10(b).

 

A “Material Breach by Employer” shall be deemed to exist if:

 

(i)                                     there is a material breach of this
Agreement by Employer;

 

(ii)                                  within thirty (30) days following the
material breach Goldsmith provides Employer with written notice specifying in
reasonable detail the basis for his belief that there has been a material breach
of this Agreement; and

 

(iii)                               within thirty (30) days of receipt of the
notice Employer has not cured the material breach or, if the nature of the
material breach is such that more than thirty (30) days are reasonably required
to cure the material breach, then the Employer has not commenced performance of
a cure within the thirty (30) day period or has not thereafter diligently
prosecuted such performance to completion.

 

(c)                                  Termination by Disability.  Employer may
terminate the employment of Goldsmith during the term hereof or the term of the
Amended Employment Agreement (as hereinafter defined) by written notice to
Goldsmith if Goldsmith shall become incapable of fulfilling his obligations
hereunder because of injury or physical or mental illness which shall exist or
may reasonably be anticipated to exist for a period of twelve (12) consecutive
months or for an aggregate of twelve (12) months during any twenty-four (24)
month period.  In the event the employment of Goldsmith is terminated by
Employer pursuant to this subparagraph 10(c) because of injury or physical or
mental illness, Employer shall be obligated to pay Goldsmith (or his personal
representatives) from and after the termination of his employment the same
amounts and provide him with the same benefits for the same periods it would
have paid or provided him had his employment been terminated without cause
pursuant to subparagraph 10(b) as of the date his employment is terminated
pursuant to this subparagraph 10(c).  If the employment of Goldsmith is
terminated pursuant to this subparagraph 10(c), Goldsmith’s stock options,
restricted stock and restricted stock units will be treated as provided in
Paragraph 7.

 

(d)                                 Termination by Death.  Except for
compensation accrued but not paid at the date of death and as provided in this
subparagraph 10(d), the death of Goldsmith during the term of this Agreement
shall terminate this Agreement and the Amended Employment Agreement (as
hereinafter defined).  In the event of the death of Goldsmith during the term
hereof or the term of the Amended Employment Agreement (as hereinafter defined),
Employer shall be obligated to pay to whomever he shall have designated in
writing to Employer, or if no designation has been made by him, to Goldsmith’s
wife, if she is then living, or if she is not then living, to his estate, the
same amounts and provide the same benefits Employer would have paid or provided
Goldsmith pursuant to subparagraph 10(b) had his employment been terminated
without cause on the date of his death.  If the employment of Goldsmith is
terminated pursuant to this subparagraph 10(d), Goldsmith’s stock options,
restricted stock and restricted stock units will be treated as provided in
Paragraph 7.

 

10

--------------------------------------------------------------------------------


 

(e)                                  Change of Control.  Attached to this
Agreement as Annex A is a copy of an Employment Agreement dated as December 22,
2008 between Parent Corporation and Goldsmith (the “Amended Employment
Agreement”).  Upon the Effective Date (as defined in the Amended Employment
Agreement) during the term of Goldsmith’s employment with Employer, the Amended
Employment Agreement shall become effective with (notwithstanding the provisions
of the Amended Employment Agreement to the contrary) the following
modifications:  (i) the “Change of Control Period” as defined in the Amended
Employment Agreement shall not terminate prior to the end of the term of this
Agreement; (ii) the term thereof (referred to therein as the “Employment
Period”) shall be the greater of three years, as provided therein, or the then
remaining term of this Agreement; (iii) Paragraphs 3 and 5 and subparagraph
10(g) of this Agreement shall remain in full force and effect; (iv) clause (B)
of Section 4(a)(i) and all of Section 4(b)(i) (except for the last sentence
thereof) of the Amended Employment Agreement shall be of no force or effect, all
direct or indirect references in the Amended Employment Agreement to Annual Base
Salary or base salary (including, without limitation, references to Section 4(b)
in clause (ii) of Section 5(c) of the Amended Employment Agreement) shall be
deemed to refer to the Annual Base Compensation described and determined and
computed in accordance with Paragraph 5 hereof and the reference in clause (iii)
of Section 5(c) of the Amended Employment Agreement shall be deemed a reference
to Paragraph 3 hereof; and (v) termination of employment on account of the death
or disability of Goldsmith as provided in subparagraphs 10(c) and 10(d) hereof,
respectively, shall remain in full force and effect and the provisions of the
Amended Employment Agreement dealing with termination of employment on account
of Goldsmith’s death or disability and the effects thereof shall be of no force
or effect.  In all other respects the terms of the Amended Employment Agreement
will thereafter govern the employment of Goldsmith, and subparagraphs 10(a),
10(b) and 10(f) hereof shall be of no further force or effect (except to the
extent subparagraph 10(b) is incorporated into subparagraph 10(c) and 10(d) for
determining amounts payable or benefits to be provided pursuant to subparagraph
10(c) and 10(d)).

 

(f)                                    Termination Upon Expiration.  At least
six (6) months prior to the end of the term hereof, a person designated by the
Board of Directors of Parent Corporation shall meet with Goldsmith for purposes
of negotiating an extension of the term of this Agreement.  If by the ninetieth
(90th) day prior to the end of the term hereof Employer and Goldsmith have not
agreed in writing to an extension of the term hereof or renewal of this
Agreement and during such negotiations Employer offered Goldsmith an extension
of this Agreement with a term of at least three years and compensation at least
equivalent to the eightieth percentile for chief executive officers of
Employer’s peer group, Goldsmith’s employment shall terminate as of the end of
the term hereof and Employer shall be obligated to pay and provide Goldsmith
with, from and after the expiration of the term hereof, (i) in a lump sum within
30 days of the effective date of termination, the Annual Base Compensation for a
period of twelve (12) months from the end of the term of this Agreement, (ii) in
a lump sum within 30 days of the effective date of termination, the Annual Bonus
he would have been paid hereunder if the term of this Agreement was extended for
twelve months, provided that (x) the Annual Bonus shall be computed by
multiplying Goldsmith’s Annual Base Compensation by (in lieu of the Target Bonus
Amounts set forth in Paragraph 6) the highest percentage of Annual Base
Compensation previously used in determining any prior Annual Bonus paid to
Goldsmith, (y) the Annual Bonus applicable to any portion of a fiscal year of
less than twelve months shall be an amount determined as provided in the
preceding subclause (x) multiplied by a fraction, the numerator of which is the
number of

 

11

--------------------------------------------------------------------------------


 

months of the fiscal year with respect to which Goldsmith is entitled to the
Annual Bonus pursuant to this subparagraph (with each partial month being deemed
a whole month) and the denominator of which is 12, and (z) subparagraph 6(c)
shall be disregarded and have no force or effect, and (iii) for one year
following the effective date of termination, Employer shall provide Goldsmith,
his spouse and eligible dependents with the Health Care Benefits, life insurance
and long-term disability benefits no less favorable to those which Goldsmith and
his spouse and eligible dependents were receiving immediately prior to the
effective date of termination; provided, however, that the Health Care Benefits
shall be provided during the Benefits Period in such a manner that such benefits
are excluded from Goldsmith’s income for federal income tax purposes.  If by the
ninetieth (90th) day prior to the end of the term hereof Employer and Goldsmith
have not agreed in writing to an extension of the term hereof or a renewal of
this Agreement and during such negotiations the Employer did not offer Goldsmith
an extension of the term hereof of at least three years and compensation at
least equivalent to the eightieth percentile for chief executive officers of
Employee’s peer group, Goldsmith’s employment shall terminate as of the end of
the term hereof and Employer shall pay Goldsmith, the same amounts and provide
him with the same benefits at the same time it would have paid and provided him
pursuant to subparagraph 10(b) had his employment been terminated without cause
immediately prior to the end of the term hereof, including, without limitation,
the vesting of stock options and the lapsing of forfeiture restrictions on
restricted stock awards and restricted stock units to the extent specified in
Paragraph 7, in each case, at such time(s) and in such form(s) as such amounts
and benefits would be paid or provided to Goldsmith pursuant to subparagraph
10(b) and Paragraph 7, as applicable, had his employment been terminated without
cause immediately prior to the end of the term hereof.  For purposes of this
subparagraph 10(f), the “Employer’s peer group” shall consist of ten banks
comparable to CNB as to size and performance and as agreed to by Employer and
Goldsmith and the compensation which shall be employed in determining whether
the compensation offered Goldsmith was at least equivalent to the eightieth
percentile for chief executive officers of Employer’s peer group compensation
shall mean the total compensation (all forms of pay disclosed in the proxy
statements).  If Goldsmith and Employer shall be unable to agree by the
ninetieth (90th) day prior to the end of the term hereof as to the identity of
the banks constituting the “Employer’s peer group”, the ten companies
constituting Employer’s peer group shall be determined by Semler Brossy
Consulting Group or any similar firm agreed to by Employer and Goldsmith.

 

(g)                                 Office Space and Secretarial Support.  From
and after the expiration of the term of this Agreement or the Amended Employment
Agreement or if Goldsmith’s employment is terminated other than pursuant to
subparagraph 10(a) (or Section 5(a) of the Amended Employment Agreement if it is
then in effect) for cause or other than pursuant to subparagraph 10(d) on
account of his death, Employer shall provide Goldsmith (at no cost or expense to
Goldsmith) for a period of three years with an office in his current office site
in Beverly Hills, California or nearby of size, furnishings and other
appointments and exclusive personal secretarial support comparable to that
provided Goldsmith at any time during the one hundred twenty (120) day period
prior to the expiration of the term or termination of his employment.

 

(h)                                 Section 409A.  Notwithstanding the foregoing
provisions of this Agreement, in the event that Goldsmith is a “specified
employee” within the meaning of Section 409A of the Code (as determined in
accordance with the methodology established by the Company as in effect on the
effective date of termination), amounts that constitute “nonqualified deferred

 

12

--------------------------------------------------------------------------------


 

compensation” within the meaning of Section 409A of the Code that would
otherwise be payable during the six-month period immediately following the
effective date of termination (including the supplemental retirement benefit set
forth in Appendix A to this Agreement) shall instead be paid, with interest on
any delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code, on the first business day after the date that is six
months following the Executive’s “separation from service” within the meaning of
Section 409A; provided that no such interest shall accrue with respect to any
equity awards not settled during such six month period or with respect to any
severance pay that would have been paid in installments under Section 10 of the
Employment Agreement dated June 30, 2006 between Goldsmith CNB and Parent
Corporation.

 

11.                                 Entire Agreement; Modification; Waiver. 
This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter contained therein and supersedes all prior and
contemporaneous agreements, representations and understandings of the parties. 
No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties.  No waiver of any of the provisions
of this Agreement shall be deemed, or shall constitute, a waiver of any other
provisions, whether or not similar, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless executed in writing by the party
making the waiver.  Notwithstanding the foregoing, this Agreement shall not
supersede and shall be subject to the Waiver and Amendment Agreement letter
dated as of November 14, 2008 by and between the Employer and Goldsmith.

 

12.                                 Separability Clause.  The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision hereof.

 

13.                                 Benefit.  Except as herein and otherwise
specifically provided, this Agreement shall be binding upon and inure to the
benefit of the parties, their personal representatives, heirs, administrators,
executors, successors, and permitted assigns.

 

14.                                 Notices.  Any notice, request, or other
communication required to be given pursuant to the provisions of this Agreement
shall be in writing and shall be deemed to be duly given if delivered in person
or mailed by registered or certified United States mail, postage prepaid, and
mailed to the parties at the following addresses:

 

EMPLOYER

 

RUSSELL GOLDSMITH

City National Bank

 

Mr. Russell Goldsmith

400 No. Roxbury Drive

 

400 N. Roxbury Drive

Beverly Hills, CA 90210

 

Beverly Hills, CA 90210

Attn: Michael B. Cahill

 

 

General Counsel

 

with copy to:

 

 

 

 

 

Jeannemarie O’Brien

 

 

Jeremy L. Goldstein

 

 

Wachtell, Lipton, Rosen & Katz

 

 

51 West 52nd Street

 

 

New York, New York 10019-6150

 

13

--------------------------------------------------------------------------------


 

The parties hereto may change the above addresses from time to time by giving
notice thereof to each other in conformity with this Paragraph 14.

 

15.                                 Confidentiality.  Goldsmith covenants and
agrees with Employer that Goldsmith shall not, during or after the term of this
Agreement, disclose to anyone any confidential information concerning the
business or operations of Employer which Goldsmith may acquire in the course of
or incident to the performance of his duties hereunder, including, without
limitation, processes, customer lists, business or trade secrets, or methods or
techniques used by Employer in its business or operations.

 

16.                                 Construction.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
California.

 

17.                                 Captions.  The paragraph headings and
captions contained herein are for reference purposes and convenience only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

18.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

19.                                 Amendments.  This Agreement shall not be
modified, amended, or in any way altered except by an instrument in writing and
signed by both of the parties hereto.

 

20.                                 Mandatory Arbitration.  At the request of
Goldsmith or Employer, any dispute, claim, controversy of any kind (whether in
contract or tort, statutory or common law, legal or equitable) now existing or
hereafter arising out of, pertaining to or in connection with this Agreement
and/or any renewals, extensions, or amendments thereto, shall be resolved
through final and binding arbitration conducted by a single arbitrator at a
location determined by the arbitrator in Los Angeles or Beverly Hills,
California, and administered by the American Arbitration Association (“AAA”) in
accordance with the Federal Arbitration Act, 9 U.S.C. §1, et seq., and the then
existing Commercial Arbitration Rules of the AAA.  Judgment upon any award
rendered by the arbitrator may be entered in any State or Federal courts having
jurisdiction thereof.

 

21.                                 Section 409A.  The Agreement is intended to
comply with the requirements of Section 409A of the Code or an exemption or
exclusion therefrom and, with respect to amounts that are subject to Section
409A of the Code, shall in all respects be administered in accordance with
Section 409A of the Code.  Each payment under this Agreement shall be treated as
a separate payment for purposes of Section 409A of the Code.  In no event may
Goldsmith, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement.  If Goldsmith dies following the effective date of
termination and prior to the payment of the any amounts delayed on account of
Section 409A of the Code, such amounts shall be paid to the personal
representative of Goldsmith’s estate within 30 days after the date of
Goldsmith’s death.  All reimbursements and in-kind benefits provided under this
Agreement that constitute deferred compensation within the meaning of Section
409A of the Code shall be made or provided in accordance with the requirements
of Section 409A of the Code, including, without limitation,

 

14

--------------------------------------------------------------------------------


 

that (i) in no event shall reimbursements by Employer under this Agreement be
made later than the end of the calendar year next following the calendar year in
which the applicable fees and expenses were incurred, provided, that Goldsmith
shall have submitted an invoice for such fees and expenses at least 10 days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred; (ii) the amount of in-kind benefits that
Employer is obligated to pay or provide in any given calendar year shall not
affect the in-kind benefits that Employer is obligated to pay or provide in any
other calendar year; (iii) Goldsmith’s right to have Employer pay or provide
such reimbursements and in-kind benefits may not be liquidated or exchanged for
any other benefit; and (iv) in no event shall Employer’s obligations to make
such reimbursements or to provide such in-kind benefits apply later than
Goldsmith’s remaining lifetime (or if longer, through the 20th anniversary of
the Start Date).  Notwithstanding the foregoing, in no event shall the effective
date of termination occur until Goldsmith experiences a “separation from
service” within the meaning of Section 409A of the Code, and the date on which
such separation from service takes place shall be the “effective date of
termination.”  “Separation from Service” shall mean a “separation from service”
within the meaning of Section 409A of the Code, as determined by the Committee
in accordance with Section 1.409A-1(h) of the Treasury Regulations.  For
purposes of determining whether a Separation from Service has occurred,
Goldsmith shall be considered to have separated from service as an employee when
the facts and circumstances indicate that Goldsmith and the Employer reasonably
anticipate that either (i) no further services will be performed for the
Employer (including any affiliates) after a certain date, or (ii) that the level
of bona fide services Goldsmith will perform for the Employer (including any
affiliates) after such date (whether as an employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by Goldsmith (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of services to the Employer if Goldsmith has been providing services
to the Employer less than 36 months). Within the time period permitted by the
applicable treasury regulations (or such later time as may be permitted under
Section 409A or any IRS or Department of Treasury rules or other guidance issued
thereunder), Employer may, in consultation with Goldsmith, modify the Agreement
in the least restrictive manner necessary in order to exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or in order to comply with the provisions of Section 409A, other
applicable provisions(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments to Goldsmith.  CNB and Parent
Corporation are not providing any tax advice to Goldsmith.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written at Beverly Hills, California.

 

 

 

 

CITY NATIONAL BANK

 

 

 

 

 

By:

 

 

 

 

 

RUSSELL GOLDSMITH

 

 

MICHAEL B. CAHILL

 

 

 

Executive Vice President and General

 

 

 

Counsel

 

 

 

 

 

 

CITY NATIONAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

MICHAEL B. CAHILL

 

 

 

Executive Vice President and General

 

 

 

Counsel

 

16

--------------------------------------------------------------------------------


 

APPENDIX A TO EMPLOYMENT AGREEMENT

FOR RUSSELL GOLDSMITH

 

SUPPLEMENTAL RETIREMENT BENEFIT

 

The purpose of this Appendix A to the Employment Agreement is to provide a
supplemental retirement benefit for Russell Goldsmith (“Goldsmith”), which shall
be in addition to any benefits which he may be entitled to receive under
qualified retirement plans of the Employer.

 

ARTICLE I

 

DEFINITIONS

 

All capitalized terms used herein which are defined in the Employment Agreement
shall have the meaning set forth therein.  In addition, the following terms
shall have the meaning set forth below:

 

“Change of Control” shall have the meaning set forth in Annex A to the
Employment Agreement.

 

“Final Average Compensation” shall mean the average of the sum of the Annual
Base Compensation and Annual Bonus which Goldsmith earns during the highest
three out of his last five calendar years of employment with the Employer.

 

“Normal Retirement Date” shall mean the date on which Goldsmith attains age 62,
which will be February 14, 2012.  Goldsmith was born on February 14, 1950.

 

“Surviving Spouse” shall mean Goldsmith’s spouse at the time of his termination
of employment with the Employer, if she remains alive after Goldsmith’s death.

 

“Years of Service” shall mean complete and partial years of service with the
Employer, measured from Goldsmith’s commencement date on October 15, 1995 to the
most recent anniversary of his commencement date.

 

ARTICLE II

 

ACCRUAL AND VESTING OF SUPPLEMENTAL RETIREMENT BENEFIT

 

2.1                                 Goldsmith shall accrue the right to receive
an annual supplemental retirement benefit in the form of a single life annuity
for his lifetime commencing at his Normal Retirement Date based on the following
formula:

 

1.5432% multiplied times Years of Service (up to a maximum of 25.2% after 16.33
Years of Service) multiplied times Final Average Compensation

 

2.2                                 Under the formula set forth in Section 2.1,
if Goldsmith retires on his Normal Retirement Date, he will be entitled to
receive the maximum annual supplemental retirement

 

--------------------------------------------------------------------------------


 

benefit in the form of a single life annuity equal to 25.2% multiplied times his
Final Average Compensation.

 

2.3                                 In the event of a Change of Control,
Goldsmith shall receive credit for five additional Years of Service, but there
will be no change in the maximum supplemental retirement benefit.

 

2.4                                 Goldsmith will have a fully vested right to
his accrued supplemental retirement benefit after eight Years of Service
(including his past service).  There will be no partial vesting prior to
completion of eight Years of Service.

 

ARTICLE III

 

PAYMENT OF SUPPLEMENTAL RETIREMENT BENEFIT

 

3.1                                 Goldsmith’s accrued annual supplemental
retirement benefit shall be paid in equal monthly installments commencing on the
first day of the month following his termination of employment with the Employer
for any reason other than his death.

 

3.2                                 If Goldsmith is married when he terminates
employment with the Employer, the normal form of payment of his supplemental
retirement benefit will be an actuarially reduced 100% joint and survivor
annuity payable to Goldsmith during his lifetime and continuing thereafter
during the lifetime of his Surviving Spouse.

 

3.3                                 If Goldsmith is not married when he
terminates employment with the Employer, the normal form of payment of his
supplemental retirement benefit will be a single life annuity payable to
Goldsmith during his lifetime with payments terminating upon his death.

 

3.4                                 Goldsmith shall be entitled to elect an
optional form of payment of his supplemental retirement benefit, and to change
any such election, upon written notice filed with the Employer at any time up to
six months preceding his termination of employment, or in the event of a
separation or divorce from his spouse or the death of his spouse at any time up
to the date of his termination of employment.  Any new election or change of
election which is made after the date provided herein shall have no force or
effect.  No change in the form of payment will be permitted for any reason after
commencement of supplemental retirement benefit payments.  The optional forms of
payment which Goldsmith may elect within the times specified above are a lump
sum payment to be paid on the first day of the month following his termination
of employment, a single life annuity payable during his lifetime with no
payments to his Surviving Spouse after his death, and any other optional form of
payment which the Employer may permit in its discretion.

 

3.5                                 There shall be an actuarial reduction in
Goldsmith’s supplemental retirement benefit in the event that he terminates
employment with the Employer prior to his Normal Retirement Date and an
actuarial increase in his supplemental retirement benefit in the event that he
terminates employment with the Employer after his Normal Retirement Date.  In
either event, the payment of his supplemental retirement benefit shall commence
on the first day of the month following his termination of employment.

 

2

--------------------------------------------------------------------------------


 

3.6                                 If Goldsmith retires prior to his Normal
Retirement Date, and his supplemental retirement benefit is paid in the form of
a 100% joint and survivor annuity, there would be actuarial reductions for both
early retirement and the 100% joint and survivor annuity.

 

3.7                                 The actuarial reduction and actuarial
equivalence factors are set forth in Schedule 1 hereto.

 

ARTICLE IV

 

PRE-RETIREMENT SPOUSAL DEATH BENEFIT

 

4.1                                 If Goldsmith dies while he remains employed
with the Employer and has a Surviving Spouse, his Surviving Spouse will be
entitled to receive a benefit in the form of a single life annuity payable for
her lifetime which is the actuarial equivalent of the single life annuity for
his lifetime which Goldsmith would have been entitled to receive if he had
terminated employment with the Employer in the month before he died.  This
benefit shall be payable to Goldsmith’s Surviving Spouse in equal monthly
payments commencing on the first day of the month following his death.

 

4.2                                 Goldsmith shall be entitled to elect, upon
written notice filed with the Employer at any time before his death, that his
Surviving Spouse shall receive a lump sum payment to be paid on the first day of
the month following his death which is the actuarial equivalent of the single
life annuity which would otherwise be paid to her pursuant to Section 4.1, using
the actuarial reduction and actuarial equivalence factors set forth in Schedule
1 hereto.

 

ARTICLE V

 

SECTION 409A

 

5.1                                 The Agreement is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and, with respect to amounts that are subject to Section 409A of the Code, shall
in all respects be administered in accordance with Section 409A of the Code
except for amounts payable under this Agreement that are “grandfathered” amounts
within the meaning of Section 409A of the Code.  “Grandfathered” amounts are
amounts that were earned and vested by Goldsmith within the meaning of Section
409A prior to December 31, 2004.  No modification to this Agreement as set forth
in Section 5.2 shall apply to any “grandfathered” amounts and the payments of
any “grandfathered” amounts to Goldsmith under this Agreement shall be made
without regard to such modifications.

 

5.2                                 Any election of an optional form of benefit
under this Agreement shall comply with the requirements of Section 409A of the
Code, which shall generally include the following: (a) the election shall not
take effect until at least 12 months after the date on which the election is
made; (b) the new benefit commencement date shall be at least five years after
the benefit commencement date that otherwise would have applied; and (c) the
election must be made at least 12 months prior to the benefit commencement date
that would otherwise have applied.  Each payment under this Agreement shall be
treated as a separate payment for purposes of Section 409A of the Code to the
extent permitted thereunder.  In no event may Goldsmith, directly or indirectly,
designate the calendar year of any payment to be made under this

 

3

--------------------------------------------------------------------------------


 

Agreement.  Notwithstanding the foregoing provisions of this Agreement, in the
event that Goldsmith is a “specified employee” within the meaning of Section
409A of the Code (as determined in accordance with the methodology established
by the Company as in effect on the date of termination), amounts that constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code that would otherwise be payable during the six-month period immediately
following the effective date of termination shall instead be paid, with interest
on any delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code, on the first business day after the date that is six
months following Goldsmith’s “separation from service” within the meaning of
Section 409A.  If Goldsmith dies following the date of termination and prior to
the payment of the any amounts delayed on account of Section 409A of the Code,
such amounts shall be paid to the personal representative of Goldsmith’s estate
on the first day of the month following his death.  In no event shall the
effective date of termination occur until Goldsmith experiences a “separation
from service” within the meaning of Section 409A of the Code, and the date on
which such separation from service takes place shall be the effective date of
termination for purposes of this Agreement.  “Separation from Service” shall
mean a “separation from service” within the meaning of Section 409A of the Code,
as determined by the Committee in accordance with Section 1.409A-1(h) of the
Treasury Regulations.  For purposes of determining whether a Separation from
Service has occurred, Goldsmith shall be considered to have separated from
service as an employee when the facts and circumstances indicate that Goldsmith
and the Employer reasonably anticipate that either (i) no further services will
be performed for the Employer (including any affiliates) after a certain date,
or (ii) that the level of bona fide services Goldsmith will perform for the
Employer (including any affiliates) after such date (whether as an employee or
as an independent contractor) will permanently decrease to no more than 20% of
the average level of bona fide services performed by Goldsmith (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if Goldsmith has been
providing services to the Employer less than 36 months).   Within the time
period permitted by the applicable treasury regulations (or such later time as
may be permitted under Section 409A or any IRS or Department of Treasury rules
or other guidance issued thereunder), Employer may, in consultation with
Goldsmith, modify the Agreement in the least restrictive manner necessary in
order to exclude such compensation from the definition of “deferred
compensation” within the meaning of such Section 409A or in order to comply with
the provisions of Section 409A, other applicable provisions(s) of the Code
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions and without any diminution in the value of the payments to
Goldsmith.

 

5.3                                 Pursuant to the limited transition relief
made available in accordance with Notice 2007-86 and subsequent guidance,
Goldsmith may make an election in writing filed with the Employer to receive
payments of the supplemental retirement benefit and/or the pre-retirement
spousal death benefit in a lump sum or other optional form of payment without
being subject to the requirements under Section 409A described in the first
sentence of Section 5.2.  Any such election for amounts subject to Section 409A
shall become effective on January 1, 2009 and shall not apply with respect to
amounts that would otherwise be payable in 2008.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Supplemental Retirement Benefit
for Russell Goldsmith

 

Actuarial Reduction Factors

 

Early Retirement Reduction Factors

 

Years of Age Prior to
Normal Retirement Date

 

Reduction Factor

 

1

 

93

%

2

 

86

%

3

 

79

%

4

 

72

%

5

 

65

%

6

 

58

%

7

 

51

%

8

 

48

%

9

 

45

%

 

5

--------------------------------------------------------------------------------


 

100% Joint & Survivor Annuity Reduction Factors at Normal Retirement Date

 

Spouse Years of Age Younger

 

Reduction Factor

 

0

 

85.75

%

1

 

84.97

%

2

 

84.26

%

3

 

83.45

%

4

 

82.71

%

5

 

82.04

%

6

 

81.32

%

7

 

80.56

%

8

 

79.87

%

9

 

79.19

%

10

 

78.53

%

 

Actuarial Equivalence

 

Mortality

 

Prior to Normal Retirement Age:

 

1983 Group Annuity Mortality for males or females

After Normal Retirement Age:

 

1983 Group Annuity Mortality for males or females

 

Interest:  To Calculate Lump Sum Payment or Actuarial Increase for Late
Retirement

 

Prior to Normal Retirement Date:

 

6.0% per annum

After Normal Retirement Date:

 

6.0% per annum

 

6

--------------------------------------------------------------------------------


 

APPENDIX B TO EMPLOYMENT AGREEMENT
FOR RUSSELL GOLDSMITH

 

CITY NATIONAL VALUATION METHODOLOGY FOR OPTION AWARDS

 

The City National Valuation Methodology for Option Awards is used to calculate
the “Deemed Value” of each stock option award on the grant date.  As of the date
hereof, the City National Valuation Methodology uses the Black-Scholes Model to
value the options granted.  The assumptions input into the model include
expected term, volatility, grant date, grant price, risk-free interest rate, and
dividend yield.  Option awards shall be granted with an exercise price not less
than the fair market value of the Parent Corporation’s stock (within the meaning
of the applicable stock option plan) on the date of grant.  The other inputs
have the following terms:

 

Expected Term:  The expected term of the option in years (i.e., the number of
years that the company estimates that options will be outstanding prior to
exercise or forfeiture) is based on the expected term analysis done by the
Parent Corporation for other corporate officers who are members of the
Employer’s Executive Committee and Strategy and Planning Committee
(“Executives”)(1).  This analysis is currently based on guidance from
PriceWaterhouseCoopers.  Based on a total of ten years of stock option grants
from any given year of grant and updated on a quarterly basis, the Parent
Corporation calculates the total options granted for each period less those
forfeited prior to vesting.  For each year after vesting, the number of options
exercised is calculated and any remaining unexercised options are assumed to
have been exercised evenly over the remaining periods.  The total of all options
exercised for each period is multiplied by the number of years after grant.  The
sum of these totals is divided by the number of options granted for the average
number of years to exercise.

 

Volatility:  Expected volatility is based on the historical volatility of the
Parent Corporation’s stock price, over a period equal to the “expected term of
the option” (as calculated in the “expected term” analysis) on a monthly basis. 
Historical volatility data is obtained from Bloomberg.  The Parent Corporation
believes the most recent historical stock activity is most representative of
future activity.

 

Dividend Yield:  Dividend yield is an assumed dividend yield rate of the Parent
Corporation at the time of grant obtained from Bloomberg based on the expected
life calculated.  Actual dividend payments will depend upon a number of factors,
including future financial results, and may differ substantially from the
assumption.

 

Risk-free interest rate:  Risk-free investment rate for the weighted average
life of the outstanding option is interpolated based on the U.S. Treasury Note
yield curve in effect at the time of grant.  Data is obtained from Bloomberg.

 

--------------------------------------------------------------------------------

(1) For valuation purposes, the Parent Corporation has divided colleagues into
two groups that have different exercise and forfeiture behavior.  Colleagues who
are past or current members of the Executive Committee comprise one group.  All
remaining colleagues make up the other group.

 

7

--------------------------------------------------------------------------------


 

ANNEX A
EMPLOYMENT AGREEMENT

 

AGREEMENT by and between City National Corporation, a Delaware corporation (the
“Company”) and Russell Goldsmith (the “Executive”), dated as of December 22,
2008.

 

The Board of Directors of the Company (the “Board”), has determined that it is
in the best interest of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company.  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations. 
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 


1.                                       CERTAIN DEFINITIONS.  (A)  THE
“EFFECTIVE DATE” SHALL MEAN THE FIRST DATE DURING THE CHANGE OF CONTROL PERIOD
(AS DEFINED IN SECTION 1(B)) ON WHICH A CHANGE OF CONTROL (AS DEFINED IN
SECTION 2) OCCURS.  ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING,
IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED PRIOR TO THE DATE
ON WHICH THE CHANGE OF CONTROL OCCURS, AND IF IT IS REASONABLY DEMONSTRATED BY
THE EXECUTIVE THAT SUCH TERMINATION OF EMPLOYMENT (I) WAS AT THE REQUEST OF A
THIRD PARTY WHO HAS TAKEN STEPS REASONABLY CALCULATED TO EFFECT A CHANGE OF
CONTROL OR (II) OTHERWISE AROSE IN CONNECTION WITH OR ANTICIPATION OF A CHANGE
OF CONTROL, THEN FOR ALL PURPOSES OF THIS AGREEMENT THE “EFFECTIVE DATE” SHALL
MEAN THE DATE IMMEDIATELY PRIOR TO THE DATE OF SUCH TERMINATION OF EMPLOYMENT.


 

(b)                                 The “Change of Control Period” shall mean
the period commencing on the date hereof and ending on the second anniversary of
the date hereof; provided, however that commencing on the date one year after
the hereof, and on each annual anniversary of such date (such date and each
annual anniversary thereof shall be hereinafter referred to as the “Renewal
Date”), unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate two years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to the Executive that the Change of Control Period shall not be so extended.

 


2.                                       CHANGE OF CONTROL.  FOR THE PURPOSE OF
THIS AGREEMENT, A “CHANGE OF CONTROL” SHALL MEAN:


 

(A)                                  THE ACQUISITION BY ANY INDIVIDUAL, ENTITY
OR GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OR THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) (A “PERSON”) OF
BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED

 

--------------------------------------------------------------------------------


 

UNDER THE EXCHANGE ACT) OF 20% OF MORE OF EITHER (I) THE THEN OUTSTANDING SHARES
OF COMMON STOCK OF THE COMPANY (THE “OUTSTANDING COMPANY COMMON STOCK”) OR
(II) THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE
COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE
“OUTSTANDING COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT FOR PURPOSES
OF THIS SUBSECTION (A), THE FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE
OF CONTROL:  (I) ANY ACQUISITION DIRECTLY FROM THE COMPANY, (II) ANY ACQUISITION
BY THE COMPANY, (III) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY CORPORATION CONTROLLED BY
THE COMPANY, (IV) ANY ACQUISITION BY ANY CORPORATION PURSUANT TO A TRANSACTION
WHICH COMPLIES WITH CLAUSES (I), (II) AND (III) OF SUBSECTION (C) OF THIS
SECTION 2, OR (V) ANY ACQUISITION BY THE GOLDSMITH FAMILY OR ANY TRUST OR
PARTNERSHIP FOR THE BENEFIT OF ANY MEMBER OF THE GOLDSMITH FAMILY; OR

 

(B)                                 INDIVIDUALS WHO, AS OF THE DATE HEREOF,
CONSTITUTE THE BOARD (THE “INCUMBENT BOARD”) CEASE OR ANY REASON TO CONSTITUTE
AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL
BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, OR NOMINATION
FOR ELECTION BY THE COMPANY’S SHAREHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL BE
CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD, BUT
EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF
OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH
RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD; OR

 

(C)                                  CONSUMMATION OF A REORGANIZATION, MERGER OR
CONSOLIDATION OR SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY (A “BUSINESS COMBINATION”), IN EACH CASE, UNLESS,
FOLLOWING SUCH BUSINESS COMBINATION, (I) ALL OR SUBSTANTIALLY ALL OF THE
INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL OWNERS, RESPECTIVELY, OF THE
OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN 50% OF, RESPECTIVELY, THE THEN OUTSTANDING SHARES OF
COMMON STOCK AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE
MAY BE, OF THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING,
WITHOUT LIMITATION, A CORPORATION WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE
COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR
THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP, IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION OF THE OUTSTANDING
COMPANY COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES, AS THE CASE MAY
BE, (II) NO PERSON (EXCLUDING ANY CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION OR ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE COMPANY OR
SUCH CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION) BENEFICIALLY OWNS,
DIRECTLY OR INDIRECTLY, 20% OR MORE OF, RESPECTIVELY, THE THEN OUTSTANDING
SHARES OF COMMON STOCK OF THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION OR THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF SUCH CORPORATION EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED
PRIOR TO THE BUSINESS COMBINATION AND (III) AT LEAST A MAJORITY OF THE MEMBERS
OF THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF
THE INITIAL AGREEMENT, OR OF THE ACTION OF THE BOARD, PROVIDING FOR SUCH
BUSINESS COMBINATION; OR

 

2

--------------------------------------------------------------------------------


 

(D)                                 APPROVAL BY THE SHAREHOLDERS OF THE COMPANY
OF A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 


3.                                       EMPLOYMENT PERIOD.  THE COMPANY HEREBY
AGREES TO CONTINUE THE EXECUTIVE IN ITS EMPLOY, AND THE EXECUTIVE HEREBY AGREES
TO REMAIN IN THE EMPLOY OF THE COMPANY SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, FOR THE PERIOD COMMENCING ON THE EFFECTIVE DATE AND ENDING ON
THE THIRD ANNIVERSARY OF SUCH DATE (THE “EMPLOYMENT PERIOD”).


 


4.                                       TERMS OF EMPLOYMENT.  (A)  POSITION AND
DUTIES.


 

(I)                                     DURING THE EMPLOYMENT PERIOD, (A) THE
EXECUTIVE’S POSITION (INCLUDING STATUS, OFFICES, TITLES AND REPORTING
REQUIREMENTS), AUTHORITY, DUTIES AND RESPONSIBILITIES SHALL BE AT LEAST
COMMENSURATE IN ALL MATERIAL RESPECTS WITH THE MOST SIGNIFICANT OF THOSE HELD,
EXERCISED AND ASSIGNED AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY
PRECEDING THE EFFECTIVE DATE AND (B) THE EXECUTIVE’S SERVICES SHALL BE PERFORMED
AT THE LOCATION WHERE THE EXECUTIVE WAS EMPLOYED IMMEDIATELY PRECEDING THE
EFFECTIVE DATE OR ANY OFFICE OR LOCATION LESS THAN 35 MILES FROM SUCH LOCATION.

 

(II)                                  DURING THE EMPLOYMENT PERIOD, AND
EXCLUDING ANY PERIODS OF VACATION AND SICK LEAVE TO WHICH THE EXECUTIVE IS
ENTITLED, THE EXECUTIVE AGREES TO DEVOTE REASONABLE ATTENTION AND TIME DURING
NORMAL BUSINESS HOURS TO THE BUSINESS AND AFFAIRS OF THE COMPANY AND, TO THE
EXTENT NECESSARY TO DISCHARGE THE RESPONSIBILITIES ASSIGNED TO THE EXECUTIVE
HEREUNDER, TO USE THE EXECUTIVE’S REASONABLE BEST EFFORTS TO PERFORM FAITHFULLY
AND EFFICIENTLY SUCH RESPONSIBILITIES.  DURING THE EMPLOYMENT PERIOD IT SHALL
NOT BE A VIOLATION OF THIS AGREEMENT FOR THE EXECUTIVE TO (A) SERVE ON
CORPORATE, CIVIC OR CHARITABLE BOARDS OR COMMITTEES, (B) DELIVER LECTURES,
FULFILL SPEAKING ENGAGEMENTS OR TEACH AT EDUCATIONAL INSTITUTIONS AND (C) MANAGE
PERSONAL INVESTMENTS, SO LONG AS SUCH ACTIVITIES DO NOT SIGNIFICANTLY INTERFERE
WITH THE PERFORMANCE OF THE EXECUTIVE’S RESPONSIBILITIES AS AN EMPLOYEE OF THE
COMPANY IN ACCORDANCE WITH THIS AGREEMENT.

 

It is expressly understood and agreed that to the extent that any such
activities have been conducted by the Executive prior to the Effective Date, the
continued conduct of such activities (or the conduct of activities similar in
nature and scope thereto) subsequent to the Effective Date shall not thereafter
be deemed to interfere with the performance of the Executive’s responsibilities
to the Company.

 

(B)                                 COMPENSATION.  (I)  BASE SALARY.  DURING THE
EMPLOYMENT PERIOD, THE EXECUTIVE SHALL RECEIVE AN ANNUAL BASE SALARY (“ANNUAL
BASE SALARY”) AT LEAST EQUAL TO TWELVE TIMES THE HIGHEST MONTHLY BASE SALARY
PAID OR PAYABLE, INCLUDING ANY BASE SALARY WHICH HAS BEEN EARNED BUT DEFERRED,
TO THE EXECUTIVE BY THE COMPANY AND ITS AFFILIATED COMPANIES IN RESPECT OF THE
TWELVE-MONTH PERIOD IMMEDIATELY PRECEDING THE MONTH IN WHICH THE EFFECTIVE DATE
OCCURS.  THE ANNUAL BASE SALARY SHALL BE PAID AT SUCH INTERVALS AS THE COMPANY
PAYS EXECUTIVE SALARIES GENERALLY.  DURING THE EMPLOYMENT PERIOD, THE ANNUAL
BASE SALARY SHALL BE REVIEWED NO MORE THAN 12 MONTHS AFTER THE LAST SALARY
INCREASE AWARDED TO THE EXECUTIVE PRIOR TO THE EFFECTIVE DATE AND THEREAFTER AT
LEAST ANNUALLY.  ANY INCREASE IN ANNUAL BASE SALARY SHALL NOT SERVE TO LIMIT OR
REDUCE ANY OTHER OBLIGATION TO THE EXECUTIVE UNDER THIS AGREEMENT.  ANNUAL BASE
SALARY SHALL NOT BE REDUCED AFTER ANY SUCH INCREASE AND THE TERM ANNUAL BASE
SALARY AS UTILIZED IN THIS

 

3

--------------------------------------------------------------------------------


 

AGREEMENT SHALL REFER TO ANNUAL BASE SALARY AS SO INCREASED.  AS USED IN THIS
AGREEMENT, THE TERM “AFFILIATED COMPANIES” SHALL INCLUDE ANY COMPANY CONTROLLED
BY, CONTROLLING OR UNDER COMMON CONTROL WITH THE COMPANY.

 

(II)                                  ANNUAL BONUS.  IN ADDITION TO ANNUAL BASE
SALARY, THE EXECUTIVE SHALL BE AWARDED, FOR EACH FISCAL YEAR ENDING DURING THE
EMPLOYMENT PERIOD, AN ANNUAL BONUS (THE “ANNUAL BONUS”) IN CASH AT LEAST EQUAL
TO THE EXECUTIVE’S HIGHEST BONUS UNDER THE COMPANY’S ANNUAL INCENTIVE PLANS FOR
THE LAST THREE FULL FISCAL YEARS PRIOR TO THE EFFECTIVE DATE (ANNUALIZED IN THE
EVENT THAT THE EXECUTIVE WAS NOT EMPLOYED BY THE COMPANY FOR THE WHOLE OF SUCH
FISCAL YEAR) (THE “RECENT ANNUAL BONUS”).  EACH SUCH ANNUAL BONUS SHALL BE PAID
NO LATER THAN TWO AND A HALF MONTHS FOLLOWING THE FISCAL YEAR FOR WHICH THE
ANNUAL BONUS IS AWARDED, UNLESS THE EXECUTIVE SHALL ELECT TO DEFER THE RECEIPT
OF SUCH ANNUAL BONUS.

 

(III)                               INCENTIVE, SAVINGS AND RETIREMENT PLANS. 
DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN
ALL INCENTIVE, SAVINGS AND RETIREMENT PLANS, PRACTICES, POLICIES AND PROGRAMS
APPLICABLE GENERALLY TO OTHER PEER EXECUTIVE OF THE COMPANY AND ITS AFFILIATED
COMPANIES, BUT IN NO EVENT SHALL SUCH PLANS, PRACTICE, POLICIES AND PROGRAMS
PROVIDE THE EXECUTIVE WITH INCENTIVE OPPORTUNITIES (MEASURED WITH RESPECT TO
BOTH REGULAR AND SPECIAL INCENTIVE OPPORTUNITIES, TO THE EXTENT, IF ANY, THAT
SUCH DISTINCTION IS APPLICABLE), SAVINGS OPPORTUNITIES AND RETIREMENT BENEFIT
OPPORTUNITIES, IN EACH CASE, LESS FAVORABLE, IN THE AGGREGATE, THAN THE MOST
FAVORABLE OF THOSE PROVIDED BY THE COMPANY AND ITS AFFILIATED COMPANIES FOR THE
EXECUTIVE UNDER SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS AS IN EFFECT AT ANY
TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR IF
MORE FAVORABLE TO THE EXECUTIVE, THOSE PROVIDED GENERALLY AT ANY TIME AFTER THE
EFFECTIVE DATE TO OTHER PEER EXECUTIVES OF THE COMPANY AND ITS AFFILIATED
COMPANIES.

 

(IV)                              WELFARE BENEFIT PLANS.  DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY, AS THE CASE MAY BE, SHALL
BE ELIGIBLE FOR PARTICIPATION IN AND SHALL RECEIVE ALL BENEFITS UNDER WELFARE
BENEFIT PLANS, PRACTICES, POLICIES AND PROGRAMS PROVIDED BY THE COMPANY AND ITS
AFFILIATED COMPANIES (INCLUDING, WITHOUT LIMITATION, MEDICAL, PRESCRIPTION,
DENTAL, DISABILITY, EMPLOYEE LIFE, GROUP LIFE, ACCIDENTAL DEATH AND TRAVEL
ACCIDENT INSURANCE PLANS AND PROGRAMS) TO THE EXTENT APPLICABLE GENERALLY TO
OTHER PEER EXECUTIVES OF THE COMPANY AND ITS AFFILIATED COMPANIES, BUT IN NO
EVENT SHALL SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS PROVIDE THE EXECUTIVE
WITH BENEFITS WHICH ARE LESS FAVORABLE, IN THE AGGREGATE, THAN THE MOST
FAVORABLE OF SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS IN EFFECT FOR THE
EXECUTIVE AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE
EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE, THOSE PROVIDED GENERALLY
AT ANY TIME AFTER THE EFFECTIVE DATE TO THE OTHER PEER EXECUTIVE OF THE COMPANY
AND ITS AFFILIATED COMPANIES.

 

(V)                                 EXPENSES.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE SHALL BE ENTITLED TO RECEIVE PROMPT REIMBURSEMENT FOR ALL REASONABLE
EXPENSES INCURRED BY THE EXECUTIVE IN ACCORDANCE WITH THE MOST FAVORABLE
POLICIES, PRACTICES AND PROCEDURES OF THE COMPANY AND ITS AFFILIATED COMPANIES
IN EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY
PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE, AS IN
EFFECT GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF
THE COMPANY AND ITS AFFILIATED COMPANIES.

 

4

--------------------------------------------------------------------------------


 

(VI)                              FRINGE BENEFITS.  DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO FRINGE BENEFITS, INCLUDING, WITHOUT
LIMITATION, TAX AND FINANCIAL PLANNING SERVICES, PAYMENT OF CLUB DUES, AND IF
APPLICABLE, AUTOMOBILE ALLOWANCE AND/OR USE OF AN AUTOMOBILE AND PAYMENT OF
RELATED EXPENSES, IN ACCORDANCE WITH THE MOST FAVORABLE PLANS, PRACTICES,
PROGRAMS AND POLICIES OF THE COMPANY AND ITS AFFILIATED COMPANIES IN EFFECT FOR
THE EXECUTIVE AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE
EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE, AS IN EFFECT GENERALLY AT
ANY TIME THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND
IT’S AFFILIATED COMPANIES.

 

(VII)                           OFFICE AND SUPPORT STAFF.  DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO AN OFFICE OR OFFICES OF A SIZE AND
WITH FURNISHINGS AND OTHER APPOINTMENTS, AND TO EXCLUSIVE PERSONAL SECRETARIAL
AND OTHER ASSISTANCE, AT LEAST EQUAL TO THE MOST FAVORABLE OF THE FOREGOING
PROVIDED TO THE EXECUTIVE BY THE COMPANY AND ITS AFFILIATED COMPANIES AT ANY
TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF
MORE FAVORABLE TO THE EXECUTIVE, AS PROVIDED GENERALLY AT ANY TIME THEREAFTER
WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND ITS AFFILIATED
COMPANIES.

 

(VIII)                        VACATION.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE SHALL BE ENTITLED TO PAID VACATION IN ACCORDANCE WITH THE MOST
FAVORABLE PLANS, POLICIES, PROGRAMS AND PRACTICES OF THE COMPANY AND ITS
AFFILIATED COMPANIES AS IN EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE
120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO
THE EXECUTIVE, AS IN EFFECT GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO
OTHER PEER EXECUTIVES OF THE COMPANY AND ITS AFFILIATED COMPANIES.

 


5.                                       TERMINATION OF EMPLOYMENT.  (A)  DEATH
OR DISABILITY.  THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATED AUTOMATICALLY UPON
THE EXECUTIVE’S DEATH DURING THE EMPLOYMENT PERIOD.  IF THE COMPANY DETERMINES
IN GOOD FAITH THAT THE DISABILITY OF THE EXECUTIVE HAS OCCURRED DURING THE
EMPLOYMENT PERIOD (PURSUANT TO THE DEFINITION OF DISABILITY SET FORTH BELOW), IT
MAY GIVE TO THE EXECUTIVE WRITTEN NOTICE IN ACCORDANCE WITH SECTION 12(B) OF
THIS AGREEMENT OF ITS INTENTION TO TERMINATE THE EXECUTIVE’S EMPLOYMENT.  IN
SUCH EVENT, THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL TERMINATE
EFFECTIVE ON THE 30TH DAY AFTER RECEIPT OF SUCH NOTICE BY THE EXECUTIVE (THE
“DISABILITY EFFECTIVE DATE”), PROVIDED THAT, WITHIN THE 30 DAYS AFTER SUCH
RECEIPT, THE EXECUTIVE SHALL NOT HAVE RETURNED TO FULL-TIME PERFORMANCE OF THE
EXECUTIVE’S DUTIES.  FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL MEAN THE
ABSENCE OF THE EXECUTIVE FROM THE EXECUTIVE’S DUTIES WITH THE COMPANY ON A
FULL-TIME BASIS FOR 180 CONSECUTIVE BUSINESS DAYS AS A RESULT OF INCAPACITY DUE
TO MENTAL OR PHYSICAL ILLNESS WHICH IS DETERMINED TO BE TOTAL AND PERMANENT BY A
PHYSICIAN SELECTED BY THE COMPANY OF ITS INSURERS AND ACCEPTABLE TO THE
EXECUTIVE OR THE EXECUTIVE’S LEGAL REPRESENTATIVE.


 

(B)                                 CAUSE.  THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT PERIOD FOR CAUSE.  FOR PURPOSES OF
THIS AGREEMENT, “CAUSE” SHALL MEAN:

 

(I)                                     THE WILLFUL AND CONTINUED FAILURE OF THE
EXECUTIVE TO PERFORM SUBSTANTIALLY THE EXECUTIVE’S DUTIES WITH THE COMPANY OR
ONE OF ITS AFFILIATED (OTHER THAN ANY SUCH FAILURE RESULTING FROM INCAPACITY DUE
TO PHYSICAL OR MENTAL ILLNESS), AFTER A WRITTEN DEMAND FOR SUBSTANTIAL
PERFORMANCE IS DELIVERED TO THE EXECUTIVE BY THE BOARD OR THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY WHICH SPECIFICALLY IDENTIFIES THE MANNER IN

 

5

--------------------------------------------------------------------------------


 

WHICH THE BOARD OR CHIEF EXECUTIVE OFFICER BELIEVES THAT THE EXECUTIVE HAS NOT
SUBSTANTIALLY PERFORMED THE EXECUTIVE’S DUTIES, OR

 

(II)                                  THE WILLFUL ENGAGING BY THE EXECUTIVE IN
ILLEGAL CONDUCT OR GROSS MISCONDUCT WHICH IS MATERIALLY AND DEMONSTRABLY
INJURIOUS TO THE COMPANY.

 

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.

 

(C)                                  GOOD REASON.  THE EXECUTIVE’S EMPLOYMENT
MAY BE TERMINATED BY THE EXECUTIVE FOR GOOD REASON.  FOR PURPOSE OF THIS
AGREEMENT, “GOOD REASON” SHALL MEAN:

 

(I)                                     THE ASSIGNMENT TO THE EXECUTIVE OF ANY
DUTIES INCONSISTENT IN ANY RESPECT WITH THE EXECUTIVE’S POSITION (INCLUDING
STATUS, OFFICES, TITLES AND REPORTING REQUIREMENT), AUTHORITY, DUTIES OR
RESPONSIBILITIES AS CONTEMPLATED BY SECTION 4(A) OF THIS AGREEMENT, OR ANY OTHER
ACTION BY THE COMPANY WHICH RESULTS IN A DIMINUTION IN SUCH POSITION, AUTHORITY,
DUTIES OR RESPONSIBILITIES, EXCLUDING FOR THIS PURPOSE AN ISOLATED,
INSUBSTANTIAL AND INADVERTENT ACTION NOT TAKEN IN BAD FAITH AND WHICH IS
REMEDIED BY THE COMPANY PROMPTLY AFTER RECEIPT OF NOTICE THEREOF GIVEN BY THE
EXECUTIVE;

 

(II)                                  ANY FAILURE BY THE COMPANY TO COMPLY WITH
ANY OF THE PROVISIONS OF SECTION 4(B) OF THIS AGREEMENT, OTHER THAN IN ISOLATED,
INSUBSTANTIAL AND INADVERTENT FAILURE NOT OCCURRING IN BAD FAITH AND WHICH IS
REMEDIED BY THE COMPANY PROMPTLY AFTER RECEIPT OF NOTICE THEREOF GIVEN BY THE
EXECUTIVE;

 

(III)                               THE COMPANY’S REQUIRING THE EXECUTIVE TO BE
BASED AT ANY OFFICE OR LOCATION OTHER THAN AS PROVIDED IN
SECTION 4(A)(I)(B) HEREOF OR THE COMPANY’S REQUIRING THE EXECUTIVE TO TRAVEL ON
COMPANY BUSINESS TO A SUBSTANTIALLY GREATER EXTENT THAN REQUIRED IMMEDIATELY
PRIOR TO THE EFFECTIVE DATE;

 

(IV)                              ANY PURPORTED TERMINATION BY THE COMPANY OF
THE EXECUTIVE’S EMPLOYMENT OTHERWISE THAN AS EXPRESSLY PERMITTED BY THIS
AGREEMENT; OR

 

(V)                                 ANY FAILURE BY THE COMPANY TO COMPLY WITH
AND SATISFY SECTION 11(C) OF THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


 

For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.  Anything in the Agreement to the
Contrary notwithstanding, a termination by the Executive for any reason during
the 30-day period immediately following the first anniversary of the Effective
Date shall be deemed to be a termination for Good Reason for all purposes of
this Agreement.

 

(D)                                 NOTICE OF TERMINATION.  ANY TERMINATION BY
THE COMPANY FOR CAUSE, OR BY THE EXECUTIVE FOR GOOD REASON, SHALL BE
COMMUNICATED BY NOTICE OF TERMINATION TO THE OTHER PARTY HERETO GIVEN IN
ACCORDANCE WITH SECTION 12(B) OF THIS AGREEMENT.  FOR PURPOSES OF THIS
AGREEMENT, A “NOTICE OF TERMINATION” MEANS A WRITTEN NOTICE WHICH (I) INDICATES
THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, (II) TO THE
EXTENT APPLICABLE, SETS FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES
CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER
THE PROVISION SO INDICATED AND (III) IF THE DATE OF TERMINATION (AS DEFINED
BELOW) IS OTHER THAN THE DATE OF RECEIPT OF SUCH NOTICE, SPECIFIES THAT
TERMINATION DATE (WHICH DATE SHALL BE NOT MORE THAN THIRTY DAYS AFTER THE GIVING
OF SUCH NOTICE).  THE FAILURE BY THE EXECUTIVE OR THE COMPANY TO SET FORTH IN
THE NOTICE OF TERMINATION ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A
SHOWING OF GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT OF THE EXECUTIVE OR
THE COMPANY, RESPECTIVELY, HEREUNDER OR PRECLUDE THE EXECUTIVE OR THE COMPANY,
RESPECTIVELY, FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING THE
EXECUTIVE’S OR THE COMPANY’S RIGHTS HEREUNDER.

 

(E)                                  DATE OF TERMINATION.  “DATE OF TERMINATION”
MEANS (I) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE,
OR BY THE EXECUTIVE FOR GOOD REASON, THE DATE OF RECEIPT OF THE NOTICE OF
TERMINATION OR ANY LATER DATE SPECIFIED THEREIN, AS THE CASE MAY BE, (II) IF THE
EXECUTIVE EMPLOYMENT IS TERMINATED BY THE COMPANY OTHER THAN FOR CAUSE OR
DISABILITY, THE DATE OF TERMINATION SHALL BE THE DATE ON WHICH THE COMPANY
NOTIFIES THE EXECUTIVE OF SUCH TERMINATION AND (III) IF THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY REASON OF DEATH OR DISABILITY, THE DATE OF
TERMINATION SHALL BE THE DATE OF DEATH OF THE EXECUTIVE OR THE DISABILITY
EFFECTIVE DATE, AS THE CASE MAY BE.  NOTWITHSTANDING THE FOREGOING, IN NO EVENT
SHALL THE DATE OF TERMINATION OCCUR UNTIL THE EXECUTIVE EXPERIENCES A
“SEPARATION FROM SERVICE” WITHIN THE MEANING OF SECTION 409A OF THE CODE, AND
THE DATE ON WHICH SUCH SEPARATION FROM SERVICE TAKES PLACE SHALL BE THE “DATE OF
TERMINATION.”  “SEPARATION FROM SERVICE” SHALL MEAN A “SEPARATION FROM SERVICE”
WITHIN THE MEANING OF SECTION 409A OF THE CODE, AS DETERMINED BY THE COMPANY IN
ACCORDANCE WITH SECTION 1.409A-1(H) OF THE TREASURY REGULATIONS.  FOR PURPOSES
OF DETERMINING WHETHER A SEPARATION FROM SERVICE HAS OCCURRED, THE EXECUTIVE
SHALL BE CONSIDERED TO HAVE SEPARATED FROM SERVICE AS AN EMPLOYEE WHEN THE FACTS
AND CIRCUMSTANCES INDICATE THAT THE EXECUTIVE AND THE COMPANY REASONABLY
ANTICIPATE THAT EITHER (I) NO FURTHER SERVICES WILL BE PERFORMED FOR THE COMPANY
(INCLUDING ANY AFFILIATES) AFTER A CERTAIN DATE, OR (II) THAT THE LEVEL OF BONA
FIDE SERVICES THE EXECUTIVE WILL PERFORM FOR THE COMPANY (INCLUDING ANY
AFFILIATES) AFTER SUCH DATE (WHETHER AS AN EMPLOYEE OR AS AN INDEPENDENT
CONTRACTOR) WILL PERMANENTLY DECREASE TO NO MORE THAN 20% OF THE AVERAGE LEVEL
OF BONA FIDE SERVICES PERFORMED BY THE EXECUTIVE (WHETHER AS AN EMPLOYEE OR AN
INDEPENDENT CONTRACTOR) OVER THE IMMEDIATELY PRECEDING 36-MONTH PERIOD (OR THE
FULL PERIOD OF SERVICES TO THE COMPANY IF THE EXECUTIVE HAS BEEN PROVIDING
SERVICES TO THE COMPANY LESS THAN 36 MONTHS).

 


6.                                       OBLIGATIONS OF THE COMPANY UPON
TERMINATION.  (A)  GOOD REASON; OTHER THAN FOR CAUSE, DEATH OR DISABILITY.  IF,
DURING THE

 

7

--------------------------------------------------------------------------------


 

Employment Period, the Company shall terminate the Executive’s employment other
than for Cause or Disability or the Executive shall terminate employment for
Good Reason:

 

(i)                                     the Company shall pay to the Executive
in a lump sum in cash within 30 days after the Date of Termination the aggregate
of the following amounts:

 

A.                                   the sum of (1) the Executive’s Annual Base
Salary through the Date of Termination to the extent not theretofore paid, (2)
the product of (x) the higher of (i) the Recent Annual Bonus and (ii) the Annual
Bonus paid or payable, including any bonus or portion thereof which has been
earned but deferred (and annualized for any fiscal year consisting of less than
twelve full months or during which the Executive was employed for less than
twelve full months), for the most recently completed fiscal year during the
Employment Period, if any (such higher amount being referred to as the “Highest
Annual Bonus”) and (y) a fraction, the numerator of which is the number of days
in the current fiscal year through the Date of Termination, and the denominator
of which is 365 (the “Pro Rata Bonus”) and (3) any accrued vacation pay, in each
case to the extent not theretofore paid (the sum of the amounts described in
clauses (1)  and (3) shall be hereinafter referred to as the “Accrued
Obligations”); provided, that notwithstanding the foregoing, if the Executive
has made an irrevocable election under any deferred compensation arrangement
subject to Section 409A of the Code to defer any portion of the Annual Base
Salary described in clause (1) above, then for all purposes of this Section 6
(including, without limitation, Sections 6(b) through 6(d)), such deferral
election, and the terms of the applicable arrangement shall apply to the same
portion of the amount described in such clause (1), and such portion shall not
be considered as part of the “Accrued Obligations” but shall instead be an
“Other Benefit” (as defined below); and

 

B.                                     the amount equal to the product of (1)
three and (2) the sum of (x) the Executive’s Annual Base Salary and (y) the
Highest Annual Bonus; and

 

C.                                     an amount equal to the contributions to
the Executive’s account in the Company’s Profit Sharing Plan which the Executive
would receive if the Executive’s employment continued for three years after the
Date of Termination assuming for this purpose that (1) all such contributions
are fully vested, (2) the Executive’s compensation is that required by Sections
4(b)(i) and 4(b)(ii), and, (3) the Company’s contribution to the Profit Sharing
Plan in each such year is in an amount equal to the greatest amount contributed
by the Company in any of the three years ending prior to the Effective Date.

 

(ii)                                  for three years after the Executive’s Date
of Termination, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy (the “Benefits Period”), the
Company shall continue medical, prescription, vision and dental insurance
benefits (“Health Care Benefits”) and life insurance benefits to the Executive
and/or the Executive’s family at least equal to those which would have been
provided to them in accordance with the plans, programs, practices and policies
described in Section 4(b)(iv) of the Agreement if the Executive’s employment has
not been terminated or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies and their families, provided, however, that
if the Executive becomes reemployed with another employer and is eligible to
receive medical or other welfare benefits under another employer provided plan,
the medical and other welfare benefits

 

8

--------------------------------------------------------------------------------


 

described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility; provided, however, that the Health
Care Benefits shall be provided during the Benefits Period in such a manner that
such benefits are excluded from the Executive’s income for federal income tax
purposes.

 

(iii)                               the Company shall, at its sole expense as
incurred, provide the Executive with reasonable outplacement services the scope
and provider of which shall be selected by the Executive in his sole discretion,
provided that such outplacement benefits shall end not later than the last day
of the second calendar year that begins after the Date of Termination; and

 

(iv)                              to the extent not theretofore paid or
provided, the Company shall timely pay or provide to the Executive any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Company and its affiliated companies (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).

 

Notwithstanding the foregoing provisions of this Section 6, in the event that
the Executive is a “specified employee” within the meaning of Section 409A of
the Code (as determined in accordance with the methodology established by the
Company as in effect on the Date of Termination) (a “Specified Employee”),
amounts that constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code that would otherwise be payable or provided under
Section 6 during the six-month period immediately following the Date of
Termination shall instead be paid, with interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code
(“Interest”) determined as of the Date of Termination, or provided on the first
business day after the date that is six months following the Executive’s Date of
Termination (the “Delayed Payment Date”) ; provided that no such interest shall
accrue with respect to any equity awards not settled during such six month
period.

 

(b)                                 DEATH.  If the Executive’s employment is
terminated by reason of the Executive’s death during the Employment Period, this
Agreement shall terminate without further obligations to the Executive’s legal
representatives under this Agreement, other than for payment of Accrued
Obligations (subject to the proviso set forth in Section 6(a)(1)(A) to the
extent applicable), the Pro Rata Bonus and the timely payment or provision of
Other Benefits.  Accrued Obligations and the Pro Rata Bonus shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination.  With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of Executive’s death with
respect to other peer executive of the Company and its affiliated companies and
their beneficiaries.

 

9

--------------------------------------------------------------------------------


 

(c)                                  DISABILITY.  If the Executive’s employment
is terminated by reason of the Executive’s Disability during the Employment
Period, this Agreement shall terminate without further obligations to the
Executive, other than for payment of Accrued Obligations (subject to the proviso
set forth in Section 6(a)(1)(A) to the extent applicable), the Pro Rata Bonus
and the timely payment or provision of Other Benefits.  Accrued Obligations and
Pro Rata Bonus shall be paid to the Executive in a lump sum in cash within 30
days of the Date of Termination; provided that in the event that the Executive
is a Specified Employee, the Pro Rata Bonus shall be paid, with Interest, on the
Delayed Payment Date.  With respect to the provision of Other Benefits, the term
Other Benefits as utilized in this Section 6(c) shall include, and the Executive
shall be entitled after the Disability Effective Date to receive, disability and
other benefits at least equal to the most favorable of those generally provided
by the Company and its affiliated companies to disabled executives and/or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, as in effect generally with respect to other
peer executives and their families at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive’s family, as in effect at any time thereafter generally
with respect to other peer executives of the Company and its affiliated
companies and their families.

 

(d)                                 CAUSE; OTHER THAN FOR GOOD REASON.  If the
Executive’s employment shall be terminated for Cause during the Employment
Period, this Agreement shall terminate without further obligations to the
Executive other than the obligation to pay to the Executive (x) his Annual Base
Salary through the Date of Termination, (y) the timely delivery of the Other
Benefits, in each case to the extent theretofore unpaid.  If the Executive
voluntarily terminates employment during the Employment Period, excluding a
termination for Good Reason, this Agreement shall terminate without further
obligations to the Executive, other than for Accrued Obligations (subject to the
proviso set forth in Section 6(a)(1)(A) to the extent applicable), the Pro Rata
Bonus and the timely payment or provision of Other Benefits.  In such case,
timely payment or provision of Other Benefits.  In such case, all Accrued
Obligations and the Pro Rata Bonus shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination; provided that in the event
that the Executive is a Specified Employee, the Pro Rata Bonus shall be paid,
with Interest, on the Delayed Payment Date.

 

7.                                       NON-EXCLUSIVITY OF RIGHTS.  Nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor,
subject to Section 12(f), shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies.  Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

 

8.                                       FULL SETTLEMENT.  The Company’s
obligation to make the payment provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others.  In no event shall the
Executive be

 

10

--------------------------------------------------------------------------------


 

obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Executive
obtains other employment.  The Company agrees to pay as incurred (within 10 days
following the Company’s receipt of an invoice from the Executive), at any time
from the Change of Control through the Executive’s remaining lifetime (or, if
longer, through the 20th anniversary of the Change of Control), to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case Interest
determined as of the date such legal fees and expenses were incurred.  In order
to comply with Section 409A of the Code, in no event shall the payments by the
Company under this Section 8 be made later than the end of the calendar year
next following the calendar year in which such fees and expenses were incurred,
provided, that the Executive shall have submitted an invoice for such fees and
expenses at least 10 days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred.  The amount of such
legal fees and expenses that the Company is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Company is
obligated to pay in any other calendar year, and the Executive’s right to have
the Company pay such legal fees and expenses may not be liquidated or exchanged
for any other benefit.

 

9.                                       CERTAIN ADDITIONAL PAYMENTS BY THE
COMPANY.

 

(a)                                  Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any Payment would be subject to the Excise Tax, then the
Executive shall be entitled to receive an additional payment (the “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(and any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, but
excluding any income taxes, interest and penalties imposed pursuant to Section
409A of the Code, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments.  Notwithstanding the foregoing
provisions of this Section 9(a), if it shall be determined that the Executive is
entitled to the Gross-Up Payment, but that the Parachute Value of all Payments
does not exceed 110% of the Safe Harbor Amount, then no Gross-Up Payment shall
be made to the Executive and the amounts payable under this Agreement shall be
reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount.  The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing the payments and benefits under the
following sections in the following order: (i) Section 6(a)(i)(B) and (ii)
Section 6(a)(i)(C).  For purposes of reducing the Payments to the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced.  If the reduction of the amount payable under this Agreement would
not result in a reduction of the Parachute Value of all Payments to the Safe
Harbor Amount, no amounts payable under the Agreement shall be reduced pursuant
to this Section 9(a) and the Executive shall be entitled to the Gross-Up
Payment.  The Company’s obligation to make Gross-Up Payments under this Section
9 shall not be conditioned upon the Executive’s termination of employment.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Subject to the provisions of Section 9(c),
all determinations required to be made under this Section 9, including whether
and when a Gross-Up Payment is required, the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by Ernst & Young LLP, or such other nationally recognized certified public
accounting firm as may be designated by the Executive (the “Accounting Firm”). 
The Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment or such earlier time as is requested
by the Company.  In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting the Change of Control,
the Executive may appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder).  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Company
should have been made (the “Underpayment”), consistent with the calculations
required to be made hereunder.  In the event the Company exhausts its remedies
pursuant to Section 9(c) and the Executive thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.

 

(c)                                  The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment.  Such notification
shall be given as soon as practicable, but no later than 10 business days after
the Executive is informed in writing of such claim.  The Executive shall apprise
the Company of the nature of such claim and the date on which such claim is
requested to be paid.  The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which the Executive gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due).  If the Company notifies
the Executive in writing prior to the expiration of such period that the Company
desires to contest such claim, the Executive shall:

 

(i)                                     give the Company any information
reasonably requested by the Company relating to such claim,

 

(ii)                                  take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,

 

(iii)                               cooperate with the Company in good faith in
order effectively to contest such claim, and

 

(iv)                              permit the Company to participate in any
proceedings relating to such claim;

 

12

--------------------------------------------------------------------------------


 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 9(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or to contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

(d)                                 If, after the receipt by the Executive of a
Gross-Up Payment or payment by the Company of an amount on the Executive’s
behalf pursuant to Section 9(c), the Executive becomes entitled to receive any
refund with respect to the Excise Tax to which such Gross-Up Payment relates or
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 9(c), if applicable) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).  If, after payment by the
Company of an amount on the Executive’s behalf pursuant to Section 9(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then the amount of such payment shall
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid.

 

(e)                                  Any Gross-Up Payment, as determined
pursuant to this Section 9, shall be paid by the Company to the Executive within
five days of the receipt of the Accounting Firm’s determination; provided that,
the Gross-Up Payment shall in all events be paid no later than the end of the
Executive’s taxable year next following the Executive’s taxable year in which
the Excise Tax (and any income or other related taxes or interest or penalties
thereon) on a Payment are remitted to the Internal Revenue Service or any other
applicable taxing authority or, in the case of amounts relating to a claim
described in Section 9(c) that does not result in the remittance of any federal,
state, local and foreign income, excise, social security and other taxes, the
calendar year in which the claim is finally settled or otherwise resolved. 
Notwithstanding any other provision of this Section 9, the Company may, in its
sole discretion, withhold and pay over

 

13

--------------------------------------------------------------------------------


 

to the Internal Revenue Service or any other applicable taxing authority, for
the benefit of the Executive, all or any portion of any Gross-Up Payment, and
the Executive hereby consents to such withholding.

 

(f)                                    Definitions.  The following terms shall
have the following meanings for purposes of this Section 9.

 

(i)                                     “Excise Tax” shall mean the excise tax
imposed by Section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.

 

(ii)                                  “Parachute Value” of a Payment shall mean
the present value as of the date of the change of control for purposes of
Section 280G of the Code of the portion of such Payment that constitutes a
“parachute payment” under Section 280G(b)(2), as determined by the Accounting
Firm for purposes of determining whether and to what extent the Excise Tax will
apply to such Payment.

 

(iii)                               A “Payment” shall mean any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable pursuant to this Agreement or otherwise.

 

(iv)                              The “Safe Harbor Amount” means 2.99 times the
Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the Code.

 

10.                                 CONFIDENTIAL INFORMATION.  The Executive
shall hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its affiliated companies and which shall not be or become public
knowledge (other than by acts by the Executive or representative of the
Executive in violation of this Agreement).  After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it.  In no event shall an asserted
violation of the provisions of this Section 10 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under this
Agreement.

 

11.                                 SUCCESSORS.  (a)  This Agreement is personal
to the Executive and without the prior written consent of the Company shall not
be assignable by the Executive otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representative.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

(c)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or

 

14

--------------------------------------------------------------------------------


 

assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and /or assets as aforesaid which assumes and agrees to perform
this Agreement by operation of law, or otherwise.

 

12.                                 MISCELLANEOUS.  (a)  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to principles of conflict of laws.  The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.  This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

 

(b)                                 All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

IF TO THE EXECUTIVE:

 

Russell Goldsmith

 

 

400 North Roxbury Drive

 

 

Beverly Hills, CA 90210

 

 

 

IF TO THE COMPANY:

 

City National Bank

 

 

400 North Roxbury Drive

 

 

Beverly Hills, CA 90210

 

 

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)                                  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(d)                                 The Company may withhold from any amounts
payable under this Agreement such Federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

 

(e)                                  The Executive’s or the Company’s failure to
insist upon strict compliance with any provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 5(c)(l)-(v)of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of the Agreement.

 

(f)                                    The Executive and the Company acknowledge
that, except as may otherwise be provided under any other written agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will” and, subject to Section 1(a) hereof, prior to the Effective
Date, the Executive’s employment and/or this Agreement may

 

15

--------------------------------------------------------------------------------


 

be terminated by either the Executive or the Company at any time prior to the
Effective Date, in which case the Executive shall have no further rights under
this Agreement.  From and after the Effective Date this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.  From and after the date hereof, this Agreement shall supersede
the Employment Agreement by and between City National Corporation, a Delaware
corporation (the “Company”) and Russell Goldsmith (the “Executive”), dated as of
the 31st day of March, 1997.  Notwithstanding the foregoing, this Agreement
shall not supersede and shall be subject to the Waiver and Amendment Agreement
letter dated as of November 14, 2008 by and between the Employer and Goldsmith.

 

(g)                                 The Agreement is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and, with respect to amounts that are subject to Section 409A of the Code, shall
in all respects be administered in accordance with Section 409A of the Code. 
Each payment under this Agreement shall be treated as a separate payment for
purposes of Section 409A of the Code.  In no event may the Executive, directly
or indirectly, designate the calendar year of any payment to be made under this
Agreement.  If the Executive dies following the Date of Termination and prior to
the payment of the any amounts delayed on account of Section 409A of the Code,
such amounts shall be paid to the personal representative of the Executive’s
estate within 30 days after the date of the Executive’s death.  All
reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Section 409A of the Code
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, without limitation, that (i) in no event shall
reimbursements by the Company under this Agreement be made later than the end of
the calendar year next following the calendar year in which the applicable fees
and expenses were incurred, provided, that the Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (ii) the amount of in-kind benefits that the Company is obligated
to pay or provide in any given calendar year shall not affect the in-kind
benefits that the Company is obligated to pay or provide in any other calendar
year; (iii) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the 20th anniversary of
the Effective Date).  Prior to the Effective Date but within the time period
permitted by the applicable Treasury Regulations (or such later time as may be
permitted under Section 409A or any IRS or Department of Treasury rules or other
guidance issued thereunder), the Company may, in consultation with the
Executive, modify the Agreement, in the least restrictive manner necessary and
without any diminution in the value of the payments to the Executive, in order
to cause the provisions of the Agreement to comply with the requirements of
Section 409A of the Code, so as to avoid the imposition of taxes and penalties
on the Executive pursuant to Section 409A of the Code.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

 

 

 

 

Russell Goldsmith

 

 

 

 

 

CITY NATIONAL CORPORATION

 

 

 

 

 

By

 

 

 

Michael B. Cahill

 

 

Executive Vice President and General
Counsel

 

17

--------------------------------------------------------------------------------